Citation Nr: 1707091	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-45 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1993 to November 1997, and from March 2002 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2014, the Board remanded the appeal for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's acquired psychiatric disorder, diagnosed as schizophrenia, disorganized type, is related to his service and has been continually present since that time.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for schizophrenia, disorganized type, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As the Board's decision to grant service connection for an acquired psychiatric disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and its implementing regulations. 



Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records show that, during his second period of service in the U.S. Navy, he was diagnosed with an adjustment disorder, alcohol intoxication, and depressed mood.  His personnel records indicate that he was found guilty of disorderly conduct and reckless endangerment in January 2006. 

In a September 2006 screening, undertaken for purposes of admission into transitional housing, the Veteran reported experiencing psychological or emotional problems on 8 of the previous 30 days.  He described serious depression, serious anxiety or tension, and trouble understanding, concentrating or remembering.  He reported suicidal ideation and past suicide attempts. 

A March 2007 VA treatment note indicated that the Veteran was homeless and unemployed.  He was diagnosed with depression at that time.  In a November 2007 VA treatment note, the Veteran was diagnosed with bipolar disorder, not otherwise specified, as well as Attention-Deficit/Hyperactivity Disorder (ADHD).  In July 2013, the Veteran was diagnosed with dementia due to schizophrenia, disorganized type. 

In December 2013, the Veteran underwent a VA examination.  At that time, it was noted that the Veteran had experienced a rapid decline in functioning over the previous several years.  The examiner diagnosed the Veteran with Major Neurocognitive Disorder.  As concerned etiology, the examiner determined it to be unclear.  She concluded, based on the Veteran's past deteriorating academic, cognitive, social and adaptive behavioral functioning, that the examination findings suggested the presence of dementia, most likely due to schizophrenia, disorganized type.  However, she declined to find a nexus between the Veteran's in-service adjustment disorder and his neurocognitive disorder.  As rationale, she determined that there was no objective medical evidence to support such a link, as the Veteran had not been diagnosed with a cognitive disorder while in service, and was not diagnosed with such until 2010. 

In December 2014, the Veteran entered a nursing home with a diagnosis of dementia and cognitive disorder. 

In June 2016, the Board sought an expert medical opinion regarding the Veteran's acquired psychiatric disorder and his military service.  
In February 2017, Dr. W.D.B., a VA psychiatrist, rendered the requested opinion.  He determined that the Veteran's acquired psychiatric disorder was related to his military service, and that such a disorder had manifested within one year of service.  Dr. W.D.B. explained that the Veteran's various diagnoses, when taken together, revealed that the Veteran was most properly diagnosed with Unspecified Schizophrenia (US).  Such individuals, he explained, present with a variety of idiosyncracies of personality, poor adjustment, and inconsistent behavior.  Persons with US, such as the Veteran, decline into what appears to be dementia which represents advancement or progression of his or her schizophrenia.  Here, the doctor concluded that the Veteran was clearly diagnosable in 2007, within one year of service discharge, when he experienced an abrupt decline in psychology.  

Upon review of the evidence, the Board finds that the most probative evidence of record shows the Veteran's acquired psychiatric disorder is related to his military service and service connection is warranted.  

The December 2013 VA examiner concluded that there was no nexus between the Veteran's in-service diagnosis of an adjustment disorder and his acquired psychiatric disorder.  However, her rationale was based on the fact that the Veteran was not diagnosed with a cognitive disorder until 2010.  A negative nexus opinion cannot be based solely on a lack of an in-service diagnosis.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (finding VA's examiner's opinion flawed because it relied solely on the absence of contemporaneous medical evidence).  Therefore, the December 2013 VA opinion is afforded very little probative weight on the question of nexus. 

By contrast, the February 2017 expert medical opinion from Dr. W.D.B. clearly states that there was a link between the Veteran's in-service psychiatric diagnosis and his acquired psychiatric disorder.  His opinion was supported by a well-supported and detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board resolves all doubt in favor of the Veteran and finds that an acquired psychiatric disorder is related to his military service. Therefore, service connection for such disorder is granted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.

ORDER

Service connection for schizophrenia, disorganized type, is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


